          Case 4:19-cv-05300-HSG Document 52 Filed 11/25/20 Page 1 of 2



 1   Lisa J. Frisella (SBN 216504)
     Kimberly D. Neilson (SBN 216571)
 2   FRISELLA LAW, APC
     2139 First Ave., Suite 200
 3   San Diego, California 92101
     Telephone: (619) 260-3500
 4   Facsimile: (619) 260-3600
     Email: lisa@frisellalaw.com
 5           kim@frisellalaw.com

 6   Bruce Steckler (TX SBN 00785039)
     Stuart Cochran (TX SBN 24027936)
 7   STECKLER GRESHAM COCHRAN PLLC
     12720 Hillcrest Road, Suite 1045
 8   Dallas, TX 75230
     Telephone: (972) 387-4040
 9   Facsimile: (972) 387-4041
     Email: bruce@steckerlaw.com
10           stuart@stecklerlaw.com

11   Attorneys for Plaintiff CHOON’S DESIGN, LLC
     And the Proposed Class
12
                                 UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                         OAKLAND DIVISION
15
                                                 CASE NO. 4:19-cv-05300-HSG
16    CHOON’S DESIGN, LLC, Individually and
      on Behalf of a Class of Similarly Situated
17    Individuals,                               ORDER GRANTING R. DEAN
                                                 GRESHAM’S NOTICE OF MOTION AND
18           Plaintiffs,                         MOTION TO WITHDRAW AS COUNSEL
                                                 FOR PLAINTIFF
19    v.
                                                 COMPLAINT FILED: AUGUST 23, 2019
20    CONTEXTLOGIC INC. d/b/a WISH,

21           Defendants.

22

23

24

25          R. Dean Gresham seeks to withdraw as counsel pro hac vice for Plaintiff in the above-
26   captioned litigation pursuant to Local R. 11-5(a). As this Court finds that Mr. Gresham as
27   submitted satisfactory reasoning for withdraw, and that the granting of his Motion will not cause
28
                                                                   ORDER GRANTING MOTION TO
                                                                       WITHDRAW AS COUNSEL
                                                                      CASE NO. 4:19-CV-05300-HSG
          Case 4:19-cv-05300-HSG Document 52 Filed 11/25/20 Page 2 of 2



 1   substantial prejudice or delay to any party,

 2          IT IS HEREBY ORDERED that R. Dean Gresham’s Motion to Withdraw as Counsel for

 3   Plaintiff is GRANTED, and R. Dean Gresham is hereby terminated as counsel pro hac vice in this

 4   proceeding.

 5
     Signed this 25th day of November, 2020.
 6

 7

 8

 9
                                           Honorable Haywood S. Gilliam, Jr.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                   ORDER GRANTING MOTION TO
                                                                       WITHDRAW AS COUNSEL
                                                                      CASE NO. 4:19-CV-05300-HSG
